Christ, P. J., Hopkins and Martuseello, JJ., concur; Rabin and Munder, JJ., concur in dismissal of the appeal from the order-judgment dated August 21,, 1969, but otherwise dissent and vote to reverse the order-judgment dated September 11, 1969 insofar as appealed from and to dismiss the writ and reinstate the indictment, with the following memorandum: In our opinion, under the total circumstances of this case, the People sustained their burden of showing good cause for the delay in prosecution (People v. Ganci, 33 A D 2d 797; People v. Pirone, 31 A D 2d 1007; People ex rel. Phipps v. Flood, 30 A D 2d 641).